Opinion filed September 24, 2009











 








 




Opinion filed September 24, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00073-CV
                                           __________
 
           OWL CREEK OPERATING CO., INC.; DALLAS O&G ENERGY 
                 GROUP,
L.P.; AND OWL CREEK WEST, L.L.C., Appellants
 
                                                             V.
 
                SODA
SPRINGS PARTNERS, L.P. AND GOLDEN CHEEK 
VENTURES,
L.P., Appellees
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
Pinto County, Texas
 
                                                  Trial
Court Cause No. C42419
 

 
                                              M E
M O R A N D U M   O P I N I O N
Appellants
have filed in this court a notice of dismissal.  Appellants state that they
have deposited with the clerk of the trial court the amount owed under the
judgment.  The appeal is dismissed.
 
PER CURIAM
September 24,
2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.